          Case 1:19-cr-00823-ER Document 14 Filed 02/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                    February 12, 2021
                                     Speedy trial time is excluded from February 17, 2021, until
By ECF                               March 22, 2021, in the interest of justice.
The Honorable Edgardo Ramos          SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                                  2/17/2021
New York, New York 10007

       Re: United States v. Quiras Santiago-Santiago, 19 Cr. 823 (ER)

Dear Judge Ramos:

       On February 12, 2021, the Court adjourned the conference previously scheduled for
February 17, 2021, to March 22, 2021. The Government respectfully submits that this
adjournment will permit the defense to continue its review of discovery, and afford the parties
additional time to prepare for an anticipated change-of-plea proceeding on March 22.
Accordingly, the Government requests that the Court exclude time under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from February 17, 2021, through March 22, 2021. The Government has
conferred with defense counsel, who consents to the exclusion of time.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney
                                           Southern District of New York

                                        By: Jarrod L. Schaeffer
                                            Jarrod Schaeffer
                                            Assistant United States Attorney
                                            Tel: (212) 637-2270



cc:    Counsel of Record (via ECF)
